Exhibit 10.1
 
EXECUTION VERSION
 
$350,000,000
WESTERN REFINING, INC.
6.25% Senior Notes due 2021
REGISTRATION RIGHTS AGREEMENT
 
March 25, 2013
 
Deutsche Bank Securities Inc.
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Credit Suisse Securities (USA) LLC
Goldman, Sachs & Co.
RBS Securities Inc.
Barclays Capital Inc.
Credit Agricole Securities (USA) Inc.
PNC Capital Markets LLC
RB International Markets (USA) LLC
Regions Securities LLC
SunTrust Robinson Humphrey, Inc.
U.S. Bancorp Investments, Inc.


c/o
Deutsche Bank Securities Inc.

60 Wall Street
New York, New York 10005
 
c/o
Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park
New York, New York 10036
 
Dear Sirs:
 
Western Refining, Inc., a Delaware corporation (the “Issuer”), proposes to issue
and sell to Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Credit Suisse Securities (USA) LLC, Goldman, Sachs & Co., RBS
Securities Inc., Barclays Capital Inc., Credit Agricole Securities (USA) Inc.,
PNC Capital Markets,  RB International Markets (USA) LLC,  Regions Securities
LLC, SunTrust Robinson Humphrey, Inc. and U.S. Bancorp Investments, Inc.
(collectively, the “Initial Purchasers”), upon the terms set forth in a purchase
agreement dated as of March 12, 2013 (the “Purchase Agreement”), $350,000,000
aggregate principal amount of its 6.25% Senior Notes due 2021 (the “Initial
Securities”) to be unconditionally guaranteed (the “Guarantees”) by the
guarantors party hereto (the “Guarantors” and together with the Issuer,
the “Company”).  The Initial Securities will be issued pursuant to an Indenture,
dated as of March 25, 2013, (the “Indenture”) among the Issuer, the Guarantors
named therein and U.S. Bank National Association (the “Trustee”).  As an
inducement to the Initial Purchasers, the Company agrees with the Initial
Purchasers, for the benefit of the holders of the Initial Securities (including,
without limitation, the Initial Purchasers), the Exchange Securities (as defined
below) and the Private Exchange Securities (as defined below) (collectively
the “Holders”), as follows:
 
1.           Registered Exchange Offer.  The Company shall, at its own cost,
prepare and use commercially reasonable efforts to file with the Securities and
Exchange Commission (the “Commission”) a registration statement (the “Exchange
Offer Registration Statement”) on an appropriate form under the Securities Act
of 1933, as amended (the “Securities Act”), with respect to a proposed offer
(the “Registered Exchange Offer”) to the Holders of Transfer Restricted
Securities (as defined in Section 6 hereof),
 
 
 

--------------------------------------------------------------------------------

 
 
who are not prohibited by any law or policy of the Commission from participating
in the Registered Exchange Offer, to issue and deliver to such Holders, in
exchange for the Initial Securities, a like aggregate principal amount of debt
securities (the “Exchange Securities”) of the Company issued under the Indenture
and identical in all material respects to the Initial Securities (except for the
transfer restrictions relating to the Initial Securities and the provisions
relating to the matters described in Section 6 hereof) that would be registered
under the Securities Act.  The Company shall use commercially reasonable efforts
to cause such Exchange Offer Registration Statement to become effective under
the Securities Act within 365 days (or if the 365th day is not a business day,
the first business day thereafter) after the Issue Date of the Initial
Securities and shall keep the Exchange Offer Registration Statement effective
for not less than 20 business days (or longer, if required by applicable law)
after the date notice of the Registered Exchange Offer is mailed to the Holders
(such period being called the “Exchange Offer Registration Period”).
 
If the Company effects the Registered Exchange Offer, the Company will use all
commercially reasonable efforts to issue on or prior to 30 business days, or
longer, if required by the federal securities laws, after the date on which the
Exchange Offer Registration Statement was declared effective by the Commission,
Exchange Securities and related guarantees thereof in exchange for all Initial
Securities and related Guarantees tendered prior thereto in the Registered
Exchange Offer; provided that the Company has accepted all the Initial
Securities theretofore validly tendered in accordance with the terms of the
Registered Exchange Offer (such 30th business day being the “Consummation
Deadline”).
 
Following the declaration of the effectiveness of the Exchange Offer
Registration Statement, the Company shall promptly commence the Registered
Exchange Offer, it being the objective of such Registered Exchange Offer to
enable each Holder of Transfer Restricted Securities (as defined in Section 6
hereof) electing to exchange the Initial Securities for Exchange Securities
(assuming that such Holder is not an affiliate of the Company within the meaning
of the Securities Act, acquires the Exchange Securities in the ordinary course
of such Holder’s business and has no arrangements with any person to participate
in the distribution of the Exchange Securities and is not prohibited by any law
or policy of the Commission from participating in the Registered Exchange Offer)
to trade such Exchange Securities from and after their receipt without any
limitations or restrictions under the Securities Act and without material
restrictions under the securities laws of the several states of the United
States.
 
The Company acknowledges that, pursuant to current interpretations by the
Commission’s staff of Section 5 of the Securities Act, in the absence of an
applicable exemption therefrom, (i) each Holder which is a broker-dealer
electing to exchange Initial Securities, acquired for its own account as a
result of market-making activities or other trading activities, for Exchange
Securities (an “Exchanging Dealer”), is required to deliver a prospectus
containing the information set forth in (a) Annex A hereto on the cover, (b)
Annex B hereto in the “Exchange Offer Procedures” section and the “Purpose of
the Exchange Offer” section, and (c) Annex C hereto in the “Plan of
Distribution” section of such prospectus in connection with a sale of any such
Exchange Securities received by such Exchanging Dealer pursuant to the
Registered Exchange Offer and (ii) an Initial Purchaser that elects to sell
Exchange Securities acquired in exchange for Initial Securities constituting any
portion of an unsold allotment is required to deliver a prospectus containing
the information required by Items 507 or 508 of Regulation S-K under the
Securities Act, as applicable, in connection with such sale.
 
The Company shall use commercially reasonable efforts to keep the Exchange Offer
Registration Statement effective and to amend and supplement the prospectus
contained therein, in order to permit such prospectus to be lawfully delivered
by all persons subject to the prospectus delivery requirements of the Securities
Act for such period of time as such persons must comply with such requirements
in order to resell the Exchange Securities; provided, however, that (i) in the
case where such prospectus and any amendment or supplement thereto must be
delivered by an Exchanging Dealer or an Initial Purchaser,
 
 
-2-

--------------------------------------------------------------------------------

 
 
such period shall be the lesser of 90 days and the date on which all Exchanging
Dealers and the Initial Purchasers have sold all Exchange Securities held by
them (unless such period is extended pursuant to Section 3(j) below) and (ii)
the Company shall make such prospectus and any amendment or supplement thereto,
available to any broker-dealer for use in connection with any resale of any
Exchange Securities for a period of not less than 90 days after the consummation
of the Registered Exchange Offer.
 
If, upon consummation of the Registered Exchange Offer, any Initial Purchaser
holds Initial Securities acquired by it as part of its initial distribution, the
Company, simultaneously with the delivery of the Exchange Securities pursuant to
the Registered Exchange Offer, shall issue and deliver to such Initial Purchaser
upon the written request of such Initial Purchaser, in exchange (the “Private
Exchange”) for the Initial Securities held by such Initial Purchaser, a like
principal amount of debt securities of the Company issued under the Indenture
and identical in all material respects (including the existence of restrictions
on transfer under the Securities Act and the securities laws of the several
states of the United States, but excluding provisions relating to the matters
described in Section 6 hereof) to the Initial Securities (the “Private Exchange
Securities”).  The Initial Securities, the Exchange Securities and the Private
Exchange Securities are herein collectively called the “Securities.”
 
In connection with the Registered Exchange Offer, the Company shall:
 
(a)           mail to each Holder a copy of the prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;
 
(b)           keep the Registered Exchange Offer open for not less than 20
business days (or longer, if required by applicable law) after the date notice
thereof is mailed to the Holders;
 
(c)           utilize the services of a depositary for the Registered Exchange
Offer with an address in the Borough of Manhattan, The City of New York, which
may be the Trustee or an affiliate of the Trustee;
 
(d)           permit Holders to withdraw tendered Initial Securities at any time
prior to the close of business, New York time, on the last business day on which
the Registered Exchange Offer shall remain open; and
 
(e)           otherwise comply in all material respects with all applicable
laws.
 
As soon as practicable after the close of the Registered Exchange Offer or the
Private Exchange, as the case may be, the Company shall:
 
(x)           accept for exchange all the Initial Securities validly tendered
and not withdrawn pursuant to the Registered Exchange Offer and the Private
Exchange;
 
(y)           deliver to the Trustee for cancellation all the Initial Securities
so accepted for exchange; and
 
(z)           cause the Trustee to authenticate and deliver promptly to each
Holder of the Initial Securities, Exchange Securities or Private Exchange
Securities, as the case may be, equal in principal amount to the Initial
Securities of such Holder so accepted for exchange.
 
 
-3-

--------------------------------------------------------------------------------

 
 
as one class and that none of the Securities will have the right to vote or
consent as a class separate from one another on any matter.
 
Interest on each Exchange Security and Private Exchange Security issued pursuant
to the Registered Exchange Offer and in the Private Exchange will accrue from
the last interest payment date on which interest was paid on the Initial
Securities surrendered in exchange therefor or, if no interest has been paid on
the Initial Securities, from the date of original issue of the Initial
Securities.
 
Each Holder participating in the Registered Exchange Offer shall be required to
represent to the Company that at the time of the consummation of the Registered
Exchange Offer (i) any Exchange Securities received by such Holder will be
acquired in the ordinary course of business, (ii) such Holder has no and will
have no arrangements or understanding with any person to participate in the
distribution of the Securities or the Exchange Securities within the meaning of
the Securities Act, (iii) such Holder is not an “affiliate,” as defined in Rule
405 of the Securities Act, of the Company or if it is an affiliate, such Holder
will comply with the registration and prospectus delivery requirements of the
Securities Act to the extent applicable, (iv) if such Holder is not a
broker-dealer, that it is not engaged in, and does not intend to engage in, the
distribution of the Exchange Securities and (v) if such Holder is a
broker-dealer, that it will receive Exchange Securities for its own account in
exchange for Initial Securities that were acquired as a result of market-making
activities or other trading activities and that it will be required to
acknowledge that it will deliver a prospectus in connection with any resale of
such Exchange Securities.
 
Notwithstanding any other provisions hereof, the Company will ensure that (i)
any Exchange Offer Registration Statement and any amendment thereto and any
prospectus forming part thereof and any supplement thereto complies in all
material respects with the Securities Act and the rules and regulations
thereunder, (ii) any Exchange Offer Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and (iii) any prospectus
forming part of any Exchange Offer Registration Statement, and any supplement to
such prospectus, does not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
 
2.           Shelf Registration.  If (i) because of any change in law or in
applicable interpretations thereof by the staff of the Commission, the Company
is not permitted to effect a Registered Exchange Offer, as contemplated by
Section 1 hereof, or (ii) any Holder of Transfer Restricted Securities notifies
the Issuer prior to the 20th business day following the consummation of the
Registered Exchange Offer that (x) it is prohibited by law or Commission policy
from participating in the Registered Exchange Offer, (y) it may not resell the
Exchange Securities acquired by it in the Registered Exchange Offer to the
public without delivering a prospectus and the prospectus contained in the
Exchange Offer Registration Statement is not appropriate or available for such
resales, or (z) it is a broker-dealer and owns Transfer Restricted Securities
acquired directly from the Issuer or an affiliate of the Issuer, the Company
shall take the following actions:
 
(a)           The Company shall, upon such holder’s request, prepare and, at its
cost, shall use all commercially reasonable efforts to file, on or prior to 90
days after so requested pursuant to this Section 2, with the Commission and
thereafter shall use all commercially reasonable efforts to cause to be declared
effective (unless it becomes effective automatically upon filing) within 365
days after so required or requested pursuant to this Section 2, a registration
statement (the “Shelf Registration Statement” and, together with the Exchange
Offer Registration Statement, a “Registration Statement”) on an appropriate form
under the Securities Act relating to the offer and sale of the Transfer
Restricted Securities (as defined in Section 6 hereof) by the Holders
 
 
-4-

--------------------------------------------------------------------------------

 
 
thereof from time to time in accordance with the methods of distribution set
forth in the Shelf Registration Statement and Rule 415 under the Securities Act
(hereinafter, the “Shelf Registration”); provided, however, that no Holder
(other than an Initial Purchaser) shall be entitled to have the Securities held
by it covered by such Shelf Registration Statement unless such Holder agrees in
writing to be bound by all the provisions of this Agreement applicable to such
Holder.
 
(b)           The Company shall use all commercially reasonable efforts to keep
the Shelf Registration Statement continuously effective in order to permit the
prospectus included therein to be lawfully delivered by the Holders of the
relevant Securities, for a period of one year (or for such longer period if
extended pursuant to Section 3(j) below) from the Issue Date or such shorter
period that will terminate when all the Securities covered by the Shelf
Registration Statement (i) have been sold pursuant thereto or (ii) are no longer
outstanding or restricted securities (as defined in Rule 144 under the
Securities Act, or any successor rule thereof).  The Company shall be deemed not
to have used all commercially reasonable efforts to keep the Shelf Registration
Statement effective during the requisite period if it voluntarily takes any
action that would result in Holders of Securities covered thereby not being able
to offer and sell such Securities during that period, unless such action is
required by applicable law.
 
(c)           Notwithstanding any other provisions of this Agreement to the
contrary, the Company shall cause the Shelf Registration Statement and the
related prospectus and any amendment or supplement thereto, as of the effective
date of the Shelf Registration Statement, amendment or supplement, (i) to comply
in all material respects with the applicable requirements of the Securities Act
and the rules and regulations of the Commission and (ii) not to contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.
 
3.           Registration Procedures.  In connection with any Shelf Registration
contemplated by Section 2 hereof and, to the extent applicable, any Registered
Exchange Offer contemplated by Section 1 hereof, the following provisions shall
apply:
 
(a)           The Company shall (i) furnish to each Initial Purchaser, prior to
the filing thereof with the Commission, a copy of the Registration Statement and
each amendment thereof and each supplement, if any, to the prospectus included
therein and, in the event that an Initial Purchaser (with respect to any portion
of an unsold allotment from the original offering) is participating in the
Registered Exchange Offer or the Shelf Registration Statement, the Company shall
use its commercially reasonable efforts to reflect in each such document, when
so filed with the Commission, such comments as such Initial Purchaser reasonably
may propose; (ii) include the information set forth in Annex A hereto on the
cover, in Annex B hereto in the “Exchange Offer Procedures” section and the
“Purpose of the Exchange Offer” section and in Annex C hereto in the “Plan of
Distribution” section of the prospectus forming a part of the Exchange Offer
Registration Statement and include the information set forth in Annex D hereto
in the Letter of Transmittal delivered pursuant to the Registered Exchange
Offer; (iii) if requested in writing by an Initial Purchaser, include the
information required by Items 507 or 508 of Regulation S-K under the Securities
Act, as applicable, in the prospectus forming a part of the Exchange Offer
Registration Statement; (iv) include within the prospectus contained in the
Exchange Offer Registration Statement a section entitled “Plan of Distribution,”
reasonably acceptable to the Initial Purchasers, which shall contain a summary
statement of the positions taken or policies made by the staff of the Commission
with respect to the potential “underwriter” status of any broker-dealer that is
the beneficial owner (as defined in Rule 13d−3 under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) of Exchange Securities received by
such broker-dealer in the
 
 
-5-

--------------------------------------------------------------------------------

 
 
Registered Exchange Offer (a “Participating Broker-Dealer”), whether such
positions or policies have been publicly disseminated by the staff of the
Commission or such positions or policies, in the reasonable judgment of the
Initial Purchasers based upon advice of counsel (which may be in-house counsel),
represent the prevailing views of the staff of the Commission; and (v) in the
case of a Shelf Registration Statement, include in the prospectus included in
the Shelf Registration Statement (or, if permitted by Commission Rule 430B(b),
in a prospectus supplement that becomes a part thereof pursuant to Commission
Rule 430B(f)) that is delivered to any Holder pursuant to Section 3(d) and (f),
the names of the Holders, who propose to sell Securities pursuant to the Shelf
Registration Statement, as selling securityholders; provided that such Holders
have provided the Company with such information prior to the filing of the Shelf
Registration Statement or the prospectus supplement, as applicable.
 
(b)           The Company shall advise (and confirm in writing if requested) the
Initial Purchasers, the Holders of the Securities and any Participating
Broker-Dealer from whom the Company has received prior written notice that it
will be a Participating Broker-Dealer in the Registered Exchange Offer (which
notice pursuant to clauses (ii)−(v) hereof shall be accompanied by an
instruction to suspend the use of the prospectus until the requisite changes
have been made):
 
(i)           when the Registration Statement or any amendment thereto has been
filed with the Commission and when the Registration Statement or any
post-effective amendment thereto has become effective;
 
(ii)          of any request by the Commission for amendments or supplements to
the Registration Statement or the prospectus included therein or for additional
information;
 
(iii)         of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose, of the issuance by the Commission of a notification of
objection to the use of the form on which the Registration Statement has been
filed, and of the happening of any event that causes the Company to become an
“ineligible issuer,” as defined in Commission Rule 405;
 
(iv)         of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and
 
(v)          of the happening of any event that requires the Company to make
changes in the Registration Statement or the prospectus in order that the
Registration Statement or the prospectus do not contain an untrue statement of a
material fact nor omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the prospectus, in
light of the circumstances under which they were made) not misleading.
 
(c)           The Company shall use commercially reasonable efforts to obtain
the withdrawal at the earliest possible time, of any order suspending the
effectiveness of the Registration Statement.
 
(d)           If not otherwise available on EDGAR, upon the written request of a
Holder, the Holder of Securities included within the coverage of the Shelf
Registration, the Company shall furnish to such Holder without charge, at least
one copy of the Shelf Registration Statement and any post-effective amendment or
supplement thereto, including financial statements and schedules,
 
 
-6-

--------------------------------------------------------------------------------

 
 
and, if the Holder so requests in writing, all exhibits thereto (including
those, if any, incorporated by reference).  The Company shall not, without the
prior consent of the Initial Purchasers, and each Initial Purchaser, Holder of
the Securities or Participating Broker-Dealer shall not, without the prior
written consent of the Company, make any offer relating to the Securities that
would constitute a “free writing prospectus,” as defined in Commission Rule 405.
 
(e)           The Company shall deliver to each Exchanging Dealer and each
Initial Purchaser, and to any other Holder who so requests in writing, without
charge, at least one copy of the Exchange Offer Registration Statement and any
post-effective amendment thereto, including financial statements and schedules,
and, if any Initial Purchaser or any such Holder requests in writing, all
exhibits thereto (including those incorporated by reference).
 
(f)           The Company shall, during the Shelf Registration Period, deliver
to each Holder of Securities included within the coverage of the Shelf
Registration, without charge, as many copies of the prospectus (including each
preliminary prospectus) included in the Shelf Registration Statement and any
amendment or supplement thereto as such person may reasonably request.  The
Company consents, subject to the provisions of this Agreement, to the use of the
prospectus or any amendment or supplement thereto by each of the selling Holders
of the Securities in connection with the offering and sale of the Securities
covered by the prospectus, or any amendment or supplement thereto, included in
the Shelf Registration Statement.
 
(g)           The Company shall deliver to each Initial Purchaser, any
Exchanging Dealer, any Participating Broker-Dealer and such other persons
required to deliver a prospectus following the Registered Exchange Offer,
without charge, as many copies of the final prospectus included in the Exchange
Offer Registration Statement and any amendment or supplement thereto as such
persons may reasonably request.  The Company consents, subject to the provisions
of this Agreement, to the use of the prospectus or any amendment or supplement
thereto by any Initial Purchaser, if necessary, any Participating Broker-Dealer
and such other persons required to deliver a prospectus following the Registered
Exchange Offer in connection with the offering and sale of the Exchange
Securities covered by the prospectus, or any amendment or supplement thereto,
included in such Exchange Offer Registration Statement.
 
(h)           Prior to any public offering of the Securities, pursuant to any
Registration Statement, the Company shall use its commercially reasonable
efforts to register or qualify or cooperate with the Holders of the Securities
included therein and their respective counsel in connection with the
registration or qualification of the Securities for offer and sale under the
securities or “blue sky” laws of such states of the United States as any Holder
of the Securities reasonably requests in writing and do any and all other acts
or things necessary or advisable to enable the offer and sale in such
jurisdictions of the Securities covered by such Registration Statement;
provided, however, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it is not then so qualified
or (ii) take any action which would subject it to general service of process or
to taxation in any jurisdiction where it is not then so subject.
 
(i)           Unless the Securities are in book-entry form, the Company shall
cooperate with the Holders of the Securities to facilitate the timely
preparation and delivery of certificates representing the Securities to be sold
pursuant to any Registration Statement free of any restrictive legends and in
such denominations and registered in such names as the Holders may request a
reasonable period of time prior to sales of the Securities pursuant to such
Registration Statement.
 
(j)           Upon the occurrence of any event contemplated by paragraphs (ii)
through (v) of Section 3(b) above during the period for which the Company is
required to maintain an effective
 
 
-7-

--------------------------------------------------------------------------------

 
 
Registration Statement, the Company shall promptly prepare and file a
post-effective amendment to the Registration Statement or a supplement to the
related prospectus and any other required document so that, as thereafter
delivered to Holders of the Securities or purchasers of Securities, the
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  If the Company notifies the Initial Purchasers, the
Holders of the Securities and any known Participating Broker-Dealer in
accordance with paragraphs (ii) through (v) of Section 3(b) above to suspend the
use of the prospectus until the requisite changes to the prospectus have been
made, then the Initial Purchasers, the Holders of the Securities and any such
Participating Broker-Dealers shall suspend use of such prospectus (and shall
keep confidential the cause of such notice for so long as such cause is not
otherwise publicly known), and the period of effectiveness of the Shelf
Registration Statement provided for in Section 2(b) above and the Exchange Offer
Registration Statement provided for in Section 1 above shall each be extended by
the number of days from and including the date of the giving of such notice to
and including the date when the Initial Purchasers, the Holders of the
Securities and any known Participating Broker-Dealer shall have received such
amended or supplemented prospectus pursuant to this Section 3(j).  During the
period during which the Company is required to maintain an effective Shelf
Registration Statement pursuant to this Agreement, the Company will, prior to
the three-year expiration of that Shelf Registration Statement, file and use all
commercially reasonable efforts to cause to be declared effective (unless it
becomes effective automatically upon filing) within a period that avoids any
interruption in the ability of Holders of Securities covered by the expiring
Shelf Registration Statement to make registered dispositions, a new registration
statement relating to the Securities, which shall be deemed the “Shelf
Registration Statement” for purposes of this Agreement; provided, however, in no
event shall the Company be obligated to keep any Shelf Registration Statement
effective beyond the period as required by Section 2(y) of this Agreement as
extended by the number of days provided in the second sentence of this Section
3(j).
 
(k)           Not later than the effective date of the applicable Registration
Statement, the Company will provide a CUSIP number for the Initial Securities,
the Exchange Securities or the Private Exchange Securities, as the case may be,
and provide the applicable trustee with printed certificates for the Initial
Securities, the Exchange Securities or the Private Exchange Securities, as the
case may be, in a form eligible for deposit with The Depository Trust Company.
 
(l)           The Company will comply in all material respects with all rules
and regulations of the Commission to the extent and so long as they are
applicable to the Registered Exchange Offer or the Shelf Registration and will
make generally available to its securityholders (or otherwise provide in
accordance with Section 11(a) of the Securities Act) an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act, no later than
45 days after the end of a 12-month period (or 90 days, if such period is a
fiscal year) beginning with the first month of the Company’s first fiscal
quarter commencing after the effective date of the Registration Statement, which
statement shall cover such 12-month period.
 
(m)           The Company shall cause the Indenture to be qualified under the
Trust Indenture Act of 1939, as amended, in a timely manner and containing such
changes, if any, as shall be necessary for such qualification.  In the event
that such qualification would require the appointment of a new trustee under the
Indenture, the Company shall appoint a new trustee thereunder pursuant to the
applicable provisions of the Indenture.
 
(n)           The Company may require each Holder of Securities to be sold
pursuant to the Shelf Registration Statement to furnish to the Company such
information regarding the Holder
 
 
-8-

--------------------------------------------------------------------------------

 
 
and the distribution of the Securities as the Company may from time to time
reasonably require for inclusion in the Shelf Registration Statement, and the
Company may exclude from such registration the Securities of any Holder that
fails to furnish such information within a reasonable time after receiving such
request.
 
(o)           The Company shall enter into such customary agreements (including,
if requested, an underwriting agreement in customary form) and take all such
other action, if any, as any Holder of the Securities shall reasonably request
in writing in order to facilitate the disposition of the Securities pursuant to
any Shelf Registration.
 
(p)           In the case of any Shelf Registration, the Company shall (i) make
reasonably available for inspection by the Holders of the Securities, any
underwriter participating in any disposition pursuant to the Shelf Registration
Statement and any attorney, accountant or other agent retained by the Holders of
the Securities or any such underwriter all relevant financial and other records,
pertinent corporate documents and properties of the Company and (ii) cause the
Company’s officers, directors, employees, accountants and auditors to supply all
relevant information reasonably requested by the Holders of the Securities or
any such underwriter, attorney, accountant or agent in connection with the Shelf
Registration Statement, in each case, as shall be reasonably necessary to enable
such persons, to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act; provided, however, that the foregoing
inspection and information gathering shall be coordinated on behalf of the
Initial Purchasers by you and on behalf of the other parties, by one counsel
designated by and on behalf of such other parties as described in Section 4
hereof; provided further, however, that any information that is designated in
writing by the Company, in good faith, as confidential at the time of delivery
of such information shall be kept confidential and not disclosed by the Holders
or any such underwriter, attorney, accountant or other agent, unless disclosure
is required pursuant to the order of a court of competent jurisdiction or
required by law, or such information is available to the public generally or
through a third party without any breach of an accompanying obligation of
confidentiality.
 
(q)           In the case of any Shelf Registration, the Company, if requested
in writing by any Holder of Securities covered thereby, shall cause (i) its
counsel (who may be an employee of the Company) to deliver an opinion and
updates thereof relating to the Securities in customary form addressed to such
Holders and the managing underwriters, if any, thereof and dated, in the case of
the initial opinion, the effective date of such Shelf Registration Statement,
substantially in the form set forth in Exhibit A-2 to the Purchase Agreement as
well as appropriate local counsel opinions as reasonably requested by such
Holders, with such changes as are customary in the preparation of an opinion for
a Shelf Registration Statement and such changes that such Holders may reasonably
request in writing; (ii) its officers to execute and deliver all customary
documents and certificates and updates thereof requested by any underwriters of
the applicable Securities and (iii) its independent public accountants and the
independent public accountants with respect to any other entity for which
financial information is provided in the Shelf Registration Statement to provide
to the selling Holders of the applicable Securities and any underwriter therefor
a comfort letter in customary form and covering matters of the type customarily
covered in comfort letters in connection with primary underwritten offerings,
subject to receipt of appropriate documentation as contemplated, and only if
permitted, by Statement of Auditing Standards No. 72.
 
(r)           If a Registered Exchange Offer or a Private Exchange is to be
consummated, upon delivery of the Initial Securities by Holders to the Company
(or to such other Person as directed by the Company) in exchange for the
Exchange Securities or the Private Exchange Securities, as the case may be, the
Company shall mark, or cause to be marked, on the Initial Securities so
exchanged that such Initial Securities are being canceled in exchange for the
Exchange Securities
 
 
-9-

--------------------------------------------------------------------------------

 
 
or the Private Exchange Securities, as the case may be; in no event shall the
Initial Securities be marked as paid or otherwise satisfied.
 
(s)           The Company will use all commercially reasonable efforts to (a) if
the Initial Securities have been rated prior to the initial sale of such Initial
Securities, confirm such ratings will apply to the Securities covered by a
Registration Statement, or (b) if the Initial Securities were not previously
rated, cause the Securities covered by a Registration Statement to be rated with
the appropriate rating agencies, if so requested in writing by Holders of a
majority in aggregate principal amount of Securities covered by such
Registration Statement, or by the managing underwriters, if any.
 
(t)           In the event that any broker-dealer registered under the Exchange
Act shall underwrite any Securities or participate as a member of an
underwriting syndicate or selling group or “assist in the distribution” (within
the meaning of the Conduct Rules (the “Rules”) of the Financial Industry
Regulatory Authority Inc. (“FINRA”)) thereof, whether as a Holder of such
Securities or as an underwriter, a placement or sales agent or a broker or
dealer in respect thereof, or otherwise, the Company will assist such
broker-dealer in complying with the requirements of such Rules, including,
without limitation, by (i) if such Rules, including Rule 5121, shall so require,
engaging a “qualified independent underwriter” (as defined in Rule 5121) to
participate in the preparation of the Registration Statement relating to such
Securities, to exercise usual standards of due diligence in respect thereto and,
if any portion of the offering contemplated by such Registration Statement is an
underwritten offering or is made through a placement or sales agent, to
recommend the yield of such Securities, (ii) indemnifying any such qualified
independent underwriter to the extent of the indemnification of underwriters
provided in Section 5 hereof and (iii) providing such information to such
broker-dealer as may be required in order for such broker-dealer to comply with
the requirements of the Rules.
 
(u)           The Company shall use its commercially reasonable efforts to take
all other steps necessary to effect the registration of the Securities covered
by a Registration Statement contemplated hereby.
 
4.           Registration Expenses.  The Company shall bear all fees and
expenses incurred in connection with the performance of its obligations under
Sections 1 through 3 hereof  whether or not the Registered Exchange Offer or a
Shelf Registration Statement is filed or becomes effective, and, in the event of
a Shelf Registration Statement, shall bear or reimburse the Holders of the
Securities covered thereby for the reasonable fees and disbursements of one firm
of counsel who shall be Cahill Gordon & Reindel LLP or such other counsel
designated by the Holders of a majority in principal amount of the Initial
Securities covered thereby to act as counsel for the Holders of the Initial
Securities in connection therewith.
 
5.           Indemnification.  a) The Company agrees to indemnify and hold
harmless each Holder of the Securities, any Participating Broker-Dealer and each
person, if any, who controls such Holder or such Participating Broker-Dealer
within the meaning of the Securities Act or the Exchange Act (each Holder, any
Participating Broker-Dealer and such controlling persons are referred to
collectively as the “Indemnified Parties”) from and against any losses, claims,
damages or liabilities, joint or several, or any actions in respect thereof
(including, but not limited to, any losses, claims, damages, liabilities or
actions relating to purchases and sales of the Securities) to which each
Indemnified Party may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, damages, liabilities or actions
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in a Registration Statement or prospectus or in any
amendment or supplement thereto or in any preliminary prospectus or “issuer free
writing prospectus,” as defined in Commission Rule 433 (“Issuer FWP”), relating
to a Shelf Registration, or arise out of, or are based upon, the omission or
alleged
 
 
-10-

--------------------------------------------------------------------------------

 
 
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and shall reimburse, as
incurred, the Indemnified Parties for any outside counsel legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action in respect thereof;
provided, however, that (i) the Company shall not be liable in any such case to
the extent that such loss, claim, damage or liability arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission made in a Registration Statement or prospectus or in any amendment or
supplement thereto or in any preliminary prospectus or Issuer FWP relating to a
Shelf Registration in reliance upon and in conformity with written information
pertaining to such Holder or Participating Broker-Dealer and furnished to the
Company by or on behalf of such Holder or Participating Broker-Dealer
specifically for inclusion therein and (ii) with respect to any untrue statement
or omission or alleged untrue statement or omission made in any preliminary
prospectus relating to a Shelf Registration Statement, the indemnity agreement
contained in this subsection (a) shall not inure to the benefit of any Holder or
Participating Broker-Dealer from whom the person asserting any such losses,
claims, damages or liabilities purchased the Securities concerned, to the extent
that a prospectus relating to such Securities was required to be delivered
(including through satisfaction of the conditions of Commission Rule 172) by
such Holder or Participating Broker-Dealer under the Securities Act in
connection with such purchase and any such loss, claim, damage or liability of
such Holder or Participating Broker-Dealer results from the fact that there was
not conveyed to such person, at or prior to the time of the sale of such
Securities to such person, an amended or supplemented prospectus or, if
permitted by Section 3(d), an Issuer FWP correcting such untrue statement or
omission or alleged untrue statement or omission if the Company had previously
furnished copies thereof to such Holder or Participating Broker-Dealer; provided
further, however, that this indemnity agreement will be in addition to any
liability which the Company may otherwise have to such Indemnified Party.  The
Company shall also indemnify underwriters in connection with any Shelf
Registration Statement, their officers and directors and each person who
controls such underwriters within the meaning of the Securities Act or the
Exchange Act to the same extent as provided above with respect to the
indemnification of the Holders of the Securities if requested by such Holders.
 
(b)           Each Holder of the Securities and each Participating
Broker-Dealer, severally and not jointly, will indemnify and hold harmless the
Company and each of its directors and officers and each person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act from and against any losses, claims, damages or liabilities or any actions
in respect thereof, to which the Company or any such director, officer or
controlling person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, damages, liabilities or actions
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in a Registration Statement or prospectus or in any
amendment or supplement thereto or in any preliminary prospectus or Issuer FWP
relating to a Shelf Registration, or arise out of or are based upon the omission
or alleged omission to state therein a material fact necessary to make the
statements therein not misleading, but in each case only to the extent that the
untrue statement or omission or alleged untrue statement or omission was made in
reliance upon and in conformity with written information pertaining to such
Holder or Participating Broker-Dealer and furnished to the Company by or on
behalf of such Holder or Participating Broker-Dealer specifically for inclusion
therein; and, subject to the limitation set forth immediately preceding this
clause, shall reimburse, as incurred, the Company and each of its directors,
officers and controlling persons for any outside counsel legal or other expenses
reasonably incurred by the Company or such director, officer or controlling
person in connection with investigating or defending any loss, claim, damage,
liability or action in respect thereof.  This indemnity agreement will be in
addition to any liability which such Holder or Participating Broker-Dealer may
otherwise have to the Company or any of its directors, officers or controlling
persons.
 
(c)           Promptly after receipt by an indemnified party under this Section
5 of notice of the commencement of any action or proceeding (including a
governmental investigation), such indemnified party
 
 
-11-

--------------------------------------------------------------------------------

 
 
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 5, notify the indemnifying party of the commencement thereof;
but the failure to notify the indemnifying party shall not relieve the
indemnifying party from any liability that it may have under subsection (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided
further that the failure to notify the indemnifying party shall not relieve it
from any liability that it may have to an indemnified party otherwise than under
subsection (a) or (b) above.  In case any such action is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof the indemnifying party will not be liable to such
indemnified party under this Section 5 for any outside counsel legal or other
expenses, other than reasonable costs of investigation, subsequently incurred by
such indemnified party in connection with the defense thereof.  It is understood
and agreed that the indemnifying party shall not, in connection with any
proceeding or related proceeding in the same jurisdiction, be liable for fees
and expenses of more than one separate firm (in addition to any local counsel)
for all indemnified parties.  No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action, and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.
 
(d)           If the indemnification provided for in this Section 5 is
unavailable or insufficient to hold harmless an indemnified party under
subsections (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to in
subsection (a) or (b) above (i) in such proportion as is appropriate to reflect
the relative benefits received by the indemnifying party or parties on the one
hand and the indemnified party on the other from the exchange of the Securities,
pursuant to the Registered Exchange Offer, or (ii) if the allocation provided by
the foregoing clause (i) is not permitted by applicable law, in such proportion
as is appropriate to reflect not only the relative benefits referred to in
clause (i) above but also the relative fault of the indemnifying party or
parties on the one hand and the indemnified party on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities (or actions in respect thereof) as well as any other relevant
equitable considerations.  The relative fault of the parties shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company on the one hand or
such Holder or such other indemnified party, as the case may be, on the other,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission.  The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any outside counsel legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any action or claim which is the subject of this subsection
(d).  Notwithstanding any other provision of this Section 5(d), the Holders of
the Securities shall not be required to contribute any amount in excess of the
amount by which the net proceeds received by such Holders from the sale of the
Securities pursuant to a Registration Statement exceeds the amount of damages
which such Holders have otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission.  No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled
 
 
-12-

--------------------------------------------------------------------------------

 
 
to contribution from any person who was not guilty of such fraudulent
misrepresentation.  For purposes of this paragraph (d), each person, if any, who
controls such indemnified party within the meaning of the Securities Act or the
Exchange Act shall have the same rights to contribution as such indemnified
party and each person, if any, who controls the Company within the meaning of
the Securities Act or the Exchange Act shall have the same rights to
contribution as the Company.
 
(e)           The agreements contained in this Section 5 shall survive the sale
of the Securities pursuant to a Registration Statement and shall remain in full
force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.
 
6.           Additional Interest Under Certain Circumstances.  b) Additional
interest (the “Additional Interest”) with respect to the Initial Securities
shall be assessed as follows if any of the following events occur (each such
event in clauses (i) through (vi) below a “Registration Default”):
 
(i)           If by the 365th day after the date hereof, the Exchange Offer
Registration Statement has not been declared effective by the Commission;
 
(ii)           If the Registered Exchange Offer is not consummated on or prior
to the Consummation Deadline;
 
(iii)           If the Company is obligated to use all commercially reasonable
efforts to file a Shelf Registration Statement pursuant to Section 2 hereof and
the Company fails to file the Shelf Registration Statement with the Commission
on or prior to the 90th day after such filing obligation arises;
 
(iv)           If the Company is obligated to use all commercially reasonable
efforts to file a Shelf Registration Statement pursuant to Section 2 hereof and
the Shelf Registration Statement is not declared effective by the Commission on
or prior to the 365th day after the obligation to file a Shelf Registration
Statement arises; or
 
(v)           If after either the Exchange Offer Registration Statement or the
Shelf Registration Statement is declared (or becomes automatically) effective
(A) such Registration Statement thereafter ceases to be effective; or (B) such
Registration Statement or the related prospectus ceases to be usable (except as
permitted in paragraph (b)) in connection with resales of Transfer Restricted
Securities during the periods specified herein because either (1) any event
occurs as a result of which the related prospectus forming part of such
Registration Statement would include any untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein in the
light of the circumstances under which they were made not misleading, (2) it
shall be necessary to amend such Registration Statement or supplement the
related prospectus, to comply with the Securities Act or the Exchange Act or the
respective rules thereunder, or (3) such Registration Statement is a Shelf
Registration Statement that has expired before a replacement Shelf Registration
Statement has become effective.
 
With respect to the first 90-day period immediately following the occurrence of
the first Registration Default, Additional Interest shall accrue on the Initial
Securities at a rate of 0.25% per annum.  The Additional Interest rate will
increase by an additional 25 basis points with respect to each subsequent 90-day
period to but excluding the date that such Registration default shall have been
cured (or in the case of a Registration Default relating to a Shelf Registration
Statement, the date the Company’s obligation to keep the Shelf Registration
Statement effective shall have ceased under Section 2(b) hereof), up to a
maximum rate of Additional Interest for all Registration Defaults equal to 0.75%
per annum.  So long as a Registration Default shall occur and be continuing,
Additional Interest will accrue and be payable with
 
 
-13-

--------------------------------------------------------------------------------

 
 
respect to the aggregate principal amount of all Transfer Restricted Securities
then outstanding as well as all other notes then outstanding that bear the same
CUSIP number as the Transfer Restricted Notes, if any.  Additional Interest may
not accrue pursuant to more than one clause of subsection (a) at any one
time.  Following the cure of a Registration Default, the accrual of Additional
Interest will cease with respect to that Registration Default.  Such Additional
Interest shall be the Holders’ sole monetary remedy under this Agreement with
respect to any Registration Default, it being understood that Holders may pursue
remedies in equity.  Notwithstanding the foregoing, the foregoing does not limit
the Holders’ rights set forth in Sections 4 and 5 hereof.  The parties hereto
acknowledge that there may be no adequate remedy at law if the Company fails to
perform any of its obligations set forth in Sections 1 through 3 hereof and that
the Initial Purchasers and the Holders may be irreparably harmed by any such
failure.
 
(b)           A Registration Default referred to in Section 6(a)(v) hereof shall
be deemed not to have occurred and be continuing in relation to a Shelf
Registration Statement or the related prospectus if (i) such Registration
Default has occurred solely as a result of (x) the filing of a post-effective
amendment to such Shelf Registration Statement to incorporate annual audited
financial information with respect to the Company where such post-effective
amendment is not yet effective and needs to be declared effective to permit
Holders to use the related prospectus or (y) other material events, with respect
to the Company that would need to be described in such Shelf Registration
Statement or the related prospectus and (ii) in the case of clause (y), the
Company is proceeding promptly and in good faith to amend or supplement such
Shelf Registration Statement and related prospectus to describe such events;
provided, however, that in any case if such Registration Default occurs for a
continuous period in excess of 30 days, Additional Interest shall be payable in
accordance with the above paragraph from the day such Registration Default
occurs until such Registration Default is cured.
 
(c)           Any amounts of Additional Interest due pursuant to clauses (i)
through (v) of Section 6(a) above will be payable in cash on the regular
interest payment dates with respect to the Initial Securities.  The amount of
Additional Interest will be determined by multiplying the applicable Additional
Interest rate by the principal amount of the Initial Securities, multiplied by a
fraction, the numerator of which is the number of days such Additional Interest
rate was applicable during such period (determined on the basis of a 360-day
year comprised of twelve 30-day months), and the denominator of which is 360.
 
(d)           “Transfer Restricted Securities” means each Security until (i) the
date on which such Transfer Restricted Security has been exchanged by a person
other than a broker-dealer for a freely transferable Exchange Security in the
Registered Exchange Offer, (ii) following the exchange by a broker-dealer in the
Registered Exchange Offer of an Initial Security for an Exchange Security, the
date on which such Exchange Security is sold to a purchaser who receives from
such broker-dealer on or prior to the date of such sale a copy of the prospectus
contained in the Exchange Offer Registration Statement, (iii) the date on which
such Initial Security has been effectively registered under the Securities Act
and disposed of in accordance with the Shelf Registration Statement or (iv) the
date on which such Initial Security is distributed to the public pursuant to
Rule 144 under the Securities Act; provided that such Initial Security does not
bear any restrictive legend relating to the Securities Act and does not bear a
restricted CUSIP number.
 
7.           Rules 144 and 144A.  The Company shall use all commercially
reasonable efforts to file the reports required to be filed by it under the
Securities Act and the Exchange Act in a timely manner and, if at any time the
Company is not required to file such reports, it will, upon the request of any
Holder of Initial Securities that are “restricted securities” within the meaning
of Rule 144 and are not saleable pursuant to Rule 144, make publicly available
other information so long as necessary to permit sales of their securities
pursuant to Rules 144 and 144A.  The Company covenants that it will take such
further action as any Holder of Initial Securities may reasonably request, all
to the extent required from time to time to enable such Holder to sell Initial
Securities without registration under the Securities Act within the
 
 
-14-

--------------------------------------------------------------------------------

 
 
limitation of the exemptions provided by Rules 144 and 144A (including the
requirements of Rule 144A(d)(4)).  The Company will provide a copy of this
Agreement to prospective purchasers of Initial Securities identified to the
Company by the Initial Purchasers upon request.  Upon the request of any Holder
of Initial Securities, the Company shall deliver to such Holder a written
statement as to whether it has complied with such requirements.  Notwithstanding
the foregoing, nothing in this Section 7 shall be deemed to require the Company
to register any of its securities pursuant to the Exchange Act.
 
8.           Underwritten Registrations.  If any of the Transfer Restricted
Securities covered by any Shelf Registration are to be sold in an underwritten
offering, the investment banker or investment bankers and manager or managers
that will administer the offering (“Managing Underwriters”) will be selected by
the Holders of a majority in aggregate principal amount of such Transfer
Restricted Securities to be included in such offering, subject to approval by
the Company, which will not be unreasonably withheld or delayed.
 
No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.
 
9.           Miscellaneous.
 
(a)          Amendments and Waivers.  The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, except by the Company and the written
consent of the Holders of a majority in principal amount of the Transfer
Restricted Securities affected by such amendment, modification, supplement,
waiver or consents.
 
(b)          Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, first-class mail,
facsimile transmission, or air courier which guarantees overnight delivery:
 
(1)           if to a Holder of the Securities, at the most current address
given by such Holder to the Company.
 
(2)           if to the Initial Purchasers;
Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Fax No.: (212) 797-4877
Attention: Leveraged Debt Capital Markets
 
with a copy to:
 
Cahill Gordon & Reindel llp
80 Pine Street
New York, NY 10005
Fax No.: (212) 269-5420
Attention: Stuart Downing, Esq.
 
 
-15-

--------------------------------------------------------------------------------

 
 
(3)           if to the Company, at its address as follows:
 
Western Refining, Inc.
1250 W. Washington Street,
Suite 101
Tempe, Arizona  85281
Fax No.:  (602) 683-5701
Attention:  Lowry Barfield
 
with a copy to:
 
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Facsimile No.:  (212) 701-5086
Attention:  Maurice Blanco
 
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; three business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged by recipient’s facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.
 
(c)           No Inconsistent Agreements.  The Company has not, as of the date
hereof, entered into, nor shall it, on or after the date hereof, enter into, any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders herein or otherwise conflicts with the provisions hereof.
 
(d)           Successors and Assigns.  This Agreement shall be binding upon the
Company and its successors and assigns.
 
(e)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
(f)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(g)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.
 
(h)           Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.
 
(i)           Securities Held by the Company.  Whenever the consent or approval
of Holders of a specified percentage of principal amount of Securities is
required hereunder, Securities held by the Company or its affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.
 
 
-16-

--------------------------------------------------------------------------------

 
 
(j)           Submission to Jurisdiction; Waiver of Immunities.  By the
execution and delivery of this Agreement, the parties hereto, in any suit or
proceeding arising out of or relating to this Agreement, each submit to the
nonexclusive jurisdiction of any federal or state court in the Borough of
Manhattan, State of New York or brought under federal or state securities
laws.  To the extent that any party hereto may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, it hereby irrevocably
waives such immunity in respect of this Agreement, to the fullest extent
permitted by law.
 
 
-17-

--------------------------------------------------------------------------------

 
 
If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Issuer a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the several Initial Purchasers, the Issuer and the Guarantors in accordance with
its terms.
 
 
Very truly yours,
 
WESTERN REFINING, INC.
          By: /s/ Gary R. Dalke     Name: Gary R. Dalke     Title: Chief
Financial Officer  

 
 
Western Refining Company, L.P.
As Guarantor
          By: Western Refining GP, LLC
Its General Partner
          /s/ Gary R. Dalke     Name: Gary R. Dalke     Title: Chief Financial
Officer  

 
 
Western Refining TRS I, LLC
As Guarantor
          By: /s/ Melissa Buhrig     Name: Melissa Buhrig     Title: Manager  

 
 
Western Refining TRS II, LLC
As Guarantor
          By: /s/ Melissa Buhrig     Name: Melissa Buhrig     Title: Manager  

 
 
[Signature page to Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
 
Western Refining Texas Retail
Services, LLC
As Guarantor
        By: /s/ Roger K. Burton     Name: Roger K. Burton     Title: Manager  

 
 
York River Fuels, LLC
As Guarantor
          By: /s/ Gary R. Dalke     Name: Gary R. Dalke     Title: Chief
Financial Officer  

 
 
Western Refining LP, LLC
As Guarantor
          By: /s/ Joan L. Yori     Name: Joan L. Yori     Title: President,
Treasurer and Secretary  

 
 
Ascarte Group, LLC
As Guarantor
          By:
Western Refining Company, L.P.
Its sole member
        By:
Western Refining GP, LLC
Its General Partner
        By: /s/ Gary R. Dalke     Name: Gary R. Dalke     Title: Chief Financial
Officer  

 
 
[Signature page to Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
 
Ciniza Production Company
Dial Oil Co.
Empire Oil Co.
Giant Four Corners, Inc.
Giant Industries, Inc.
Giant Stop-N-Go of New Mexico, Inc.
San Juan Refining Company
Western Refining Pipeline Company
Western Refining GP, LLC
Western Refining Southwest, Inc.
Western Refining Terminals, Inc.
Western Refining Wholesale, Inc.
Western Refining Yorktown Holding
    Company
Western Refining Yorktown, Inc.
    As Guarantors
        By: /s/ Gary R. Dalke     Name: Gary R. Dalke     Title: Chief Financial
Officer  

 
 
[Signature page to Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written.
 
 
DEUTSCHE BANK SECURITIES INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH
                                 INCORPORATED
CREDIT SUISSE SECURITIES (USA) LLC
GOLDMAN, SACHS & CO.
RBS SECURITIES INC.
BARCLAYS CAPITAL INC.
CREDIT AGRICOLE SECURITIES (USA) INC.
PNC CAPITAL MARKETS LLC
RB INTERNATIONAL MARKETS (USA) LLC
REGIONS SECURITIES LLC
SUNTRUST ROBINSON HUMPHREY, INC.
U.S. BANCORP INVESTMENTS, INC.
        By: DEUTSCHE BANK SECURITIES INC.         By: /s/ Craig Molson     Name:
Craig Molson     Title: Director  

 
 

By: /s/ Stephen Cunningham     Name: Stephen Cunningham     Title: Managing
Director  

 
 

By:
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED
          By: /s/ Gerard P. Rooney     Name: Gerard P. Rooney     Title:
Managing Director  

 
Acting on its own behalf and as a representative
of the several Initial Purchasers
 
 
[Signature page to Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A
 
Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Registered Exchange Offer must acknowledge that it will deliver
a prospectus in connection with any resale of such Exchange Securities.  The
Letter of Transmittal states that by so acknowledging and by delivering a
prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.  This Prospectus, as it
may be amended or supplemented from time to time, may be used by a broker-dealer
in connection with resales of Exchange Securities received in exchange for
Initial Securities where such Initial Securities were acquired by such
broker-dealer as a result of market-making activities or other trading
activities.  The Company has agreed that, for a period of 90 days after the
Expiration Date (as defined herein), it will make this Prospectus available to
any broker-dealer for use in connection with any such resale.  See “Plan of
Distribution.”
 
 
A-1

--------------------------------------------------------------------------------

 
 
ANNEX B
 
Each broker-dealer that receives Exchange Securities for its own account in
exchange for Securities, where such Initial Securities were acquired by such
broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Securities.  See “Plan of Distribution.”
 
 
B-1

--------------------------------------------------------------------------------

 
 
ANNEX C
 
PLAN OF DISTRIBUTION
 
Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Registered Exchange Offer must acknowledge that it will deliver
a prospectus in connection with any resale of such Exchange Securities.  This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for Initial Securities where such Initial Securities were acquired as a
result of market-making activities or other trading activities.  The Company has
agreed that, for a period of 90 days after the Expiration Date, it will make
this prospectus, as amended or supplemented, available to any broker-dealer for
use in connection with any such resale.  In addition, until
[                  ], 2013, all dealers effecting transactions in the Exchange
Securities may be required to deliver a prospectus.(1)
 
The Company will not receive any proceeds from any sale of Exchange Securities
by broker-dealers.  Exchange Securities received by broker-dealers for their own
account pursuant to the Registered Exchange Offer may be sold from time to time
in one or more transactions in the over-the-counter market, in negotiated
transactions, through the writing of options on the Exchange Securities or a
combination of such methods of resale, at market prices prevailing at the time
of resale, at prices related to such prevailing market prices or negotiated
prices.  Any such resale may be made directly to purchasers or to or through
brokers or dealers who may receive compensation in the form of commissions or
concessions from any such broker-dealer or the purchasers of any such Exchange
Securities.  Any broker-dealer that resells Exchange Securities that were
received by it for its own account pursuant to the Registered Exchange Offer and
any broker or dealer that participates in a distribution of such Exchange
Securities may be deemed to be an “underwriter” within the meaning of the
Securities Act and any profit on any such resale of Exchange Securities and any
commission or concessions received by any such persons may be deemed to be
underwriting compensation under the Securities Act.  The Letter of Transmittal
states that, by acknowledging that it will deliver and by delivering a
prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.
 
For a period of 90 days after the Expiration Date the Company will promptly send
additional copies of this Prospectus and any amendment or supplement to this
Prospectus to any broker-dealer that requests such documents in the Letter of
Transmittal.  The Company has agreed to pay all expenses incident to the
Registered Exchange Offer (including the expenses of one counsel for the Holders
of the Securities) other than commissions or concessions of any brokers or
dealers and will indemnify the Holders of the Securities (including any
broker-dealers) against certain liabilities, including liabilities under the
Securities Act.
 
(1)
In addition, the legend required by Item 502(e) of Regulation S-K will appear on
the back cover page of the Exchange Offer prospectus.

 
 
C-1

--------------------------------------------------------------------------------

 
 
ANNEX D
 
CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL COPIES
OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.
 
Name:
 
Address:
 
If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities.  If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Initial Securities that were
acquired as a result of market-making activities or other trading activities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.
 
D-1

--------------------------------------------------------------------------------

 